Citation Nr: 1121797	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-09 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C, for accrued purposes.  

2.  Entitlement to service connection for porphyria cutanea tarda, for accrued purposes.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability, for accrued purposes.  

4.  Entitlement to Dependency and Indemnity Compensation.  


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970.  He died in February 2008.  The appellant is his son.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

Prior to the Veteran's death, he had perfected an appeal of the RO's denial of service connection for hepatitis C and for porphyria cutanea tarda (PCT); that appeal remained pending at the date of death.  The Veteran had also filed a notice of disagreement with the RO's denial of entitlement to a total disability rating based on individual unemployability (TDIU); that claim also remained pending at his death.  In April 2008, the appellant's mother filed VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child) on his behalf.  In a December 2008 letter, the RO denied the claims for accrued benefits and for "service connected death benefits, called dependency and indemnity compensation (DIC);" entitlement to death pension was initially granted.  In March 2009, the appellant's then-attorney filed a notice of disagreement with the denial of entitlement to DIC benefits and to accrued benefits.  The RO's February 2010 statement of the case, however, discussed only entitlement to a TDIU for accrued benefits purposes.  

The Board must liberally construe all submissions by a claimant.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Because the appellant's initial claim, the RO's December 2008 letter, and the March 2009 notice of disagreement all addressed accrued claims generally, the Board finds that the appellant's claim for accrued benefits also encompasses the claims for service connection for hepatitis C and for PCT which remained pending at the date of the Veteran's death.  

The issues of entitlement to service connection for a back disorder and for posttraumatic stress disorder were filed with but had not been adjudicated by VA at the time of the Veteran's death (see the December 2007 NOD).  The Board does not have jurisdiction over them at this time, however, and they are hereby referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As discussed above, the Veteran's appeal of his claims for service connection for hepatitis C and for PCT remained pending on the date of his death.  The RO has not yet adjudicated the appellant's claim for accrued benefits based on those claims.  Accordingly, the RO must adjudicate the issue of entitlement to accrued benefits based on those claims.  

Further, the appellant's notice of disagreement that was received in March 2009 also disagreed with the denial of DIC benefits.  As the RO has not yet issued a statement of the case as to that issue, the Board is obligated to remand that issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Since a favorable decision on the issues concerning service connection for hepatitis C and for PCT would have an impact as to the resolution of the accrued claim concerning a TDIU, such issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the Board will defer appellate consideration of the claim for a TDIU for accrued purposes.  


Accordingly, the case is REMANDED for the following actions:

1.  The RO must issue a statement of the case, as well as notification of the appellant's appellate rights, on the issue of entitlement to dependency and indemnity compensation.  38 C.F.R. § 19.26 (2010).  The appellant is reminded that to vest the Board with jurisdiction over that issue, a timely substantive appeal to the December 2008 letter denying accrued benefits must be filed.  38 C.F.R. § 20.202 (2010).  If the appellant perfects an appeal as to that issue, the case must be returned to the Board for appellate review.  

2.  The RO also must adjudicate the claims concerning entitlement to service connection for hepatitis C and for PCT for purposes of accrued benefits.  If either of those issues is denied, the appellant is reminded that to vest the Board with jurisdiction, a timely notice of disagreement must be filed, and a timely substantive appeal must be filed after the RO issues a statement of the case.  38 C.F.R. §§ 20.201, 20.202 (2010).  

3.  If any issue on appeal remains denied, the appellant must be provided an opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



